Opinion by
Oklady, J.,
Where property is injured by the construction of public works the owner’s loss is measured by the difference in the market value before and after construction; this includes all the elements of depreciation and represents the whole loss. But the separate items are to be considered, not as distinct items of loss but as they affect the market value: Shano v. Fifth Ave., etc., Bridge Co., 189 Pa. 245 ; Hamilton v. Pittsburg, etc., Railroad Co., 190 Pa. 51. These items have been considered in many cases and embrace the diversion of surface water, the invasion of privacy, the deprivation of means of access, the burden of additional fencing, the change of roads, the imminent danger of fire, not resulting from negligence, and like matters which are *309to be taken into consideration as affecting tbe market value of a property as a whole. The inquiry is limited as to whether it will be prejudicial or advantageous to the property as such and not to the owner in any special use he may make of it: Dawson v. Pittsburg, 159 Pa. 317; Reyenthaler v. Philadelphia, 160 Pa. 195; Struthers v. Phila., etc., R. R. Co., 174 Pa. 291.
It was conceded on the trial that the construction of the defendant’s railroad through the plaintiff’s farm was not a benefit or advantage to the farm or its owner, and that the plaintiff was entitled to a verdict for some amount. The evidence which affects the first, third, fourth, fifth and sixth assignments of error was properly received. These witnesses had lived in the immediate neighborhood for a number of years, were owners of land, and were well acquainted with the plaintiff’s farm, immediately before and after the construction of the railroad and knew the location of the land, its uses and products as well as the general selling price of lands in the neighborhood. They were not experts, but testified1 from personal knowledge of the location, condition and quality of the land as affected by the location of the railroad. Evidence of particular sales is inadmissible to establish market value. The general selling price in the neighborhood at the time is the test of value. “ A particular sale may be a sacrifice, compelled by necessity, or it may be the result of mere caprice or folly.” Nor is the market value necessarily the price which it would command in a forced sale by public auction: it is estimated upon a fair consideration of the location of the land, the extent and condition of its improvements, its quantity and productive qualities and the uses to which it may reasonably be applied, taken with the general selling price of lands in the neighborhood at the time. The price which, upon full consideration of the matters stated, the judgment of well informed and reasonable men will approve may be regarded as the market value: Reading & Pottsville R. R. v. Balthaser, 126 Pa. 1; Long v. Harrisburg & Potomac R. R. Co., 126 Pa. 143. The market value of land is in a sense uncertain; it cannot be determined as are securities on stock exchange transfers. It depends on many conditions which affect the judgment and opinion of a witness. The value of a witness’s opinion will depend upon the extent of his familiarity with the surrounding property and prices asked and paid for like lands in the vicin*310ity. He may hesitate in making an estimate of the value, he may say that he does not know certainly, but, after due deliberation, may be able to express an opinion or come to a conclusion, the accuracy, of which, under all the evidence, is of course wholly for the jury. Such a conclusion of fact is admissible in evidence, as the best evidence of which such a question is ordinarily susceptible: Pittsburg, Virginia & Charleston Ry. Co. v. Vance, 115 Pa. 325; Curtin v. Nittany Valley R. R. Co., 135 Pa. 20; Jones v. Erie & Wyoming Valley R. R. Co., 151 Pa. 30; Becker v. Philadelphia and Reading Terminal R. R. Co., 177 Pa. 252.
The market value of lands is not a question of science and skill upon which only an expert can give an opinion and whether the opinion has proper ground to rest upon, or is mere conjecture, or is the result of prejudice, can be disclosed on cross-examination. It is difficult to frame a rule to fix the market value of property which the owner does not desire to sell, and the common sense judgment of intelligent and disinterested witnesses who are familiar with the property and its surroundings is more likely to determine a fair price for the property than the expert or promoter who is on the ground for a special purpose.
The second assignment is without merit. The witness had been examined and cross-examined at length before any objection was made. No new fact was introduced by his testimony which was at most confirmatory of the opinion of others. The testimony was admissible under Dawson v. Pittsburg, 159 Pa. 317, in which case the Supreme Court says in regard to similar evidence, that a man may know the effect on the relative value without being able to fix the actual market price. Such evidence is admissible at least in corroboration of others who may give definite figures. Refusing to strike from the record such harmless testimony is not a sufficient cause for reversal of the judgment. It was not claimed that the plaintiff’s land was used or intended to be used for any special, peculiar or particular use different from other farm lands. The owner lived on and tilled it; he raised the usual grains and stock that his neighbors raised; it was his home. It was so regarded by the parties, all the witnesses and the court and the answer to the defendant’s eighth point was correct. The damages to be assessed in such a proceeding are intended to compensate the *311owner not only for the original taking for railroad purposes, but the permanent maintenance on the lines as laid on the ground and its operation in. a lawful manner.
There is no merit in the seventh assignment. Interest, as such, should not be allowed but- a reasonable “ compensation for delay” or “detention in payment ” may be added to the damages under authority of Richards v. Citizens Nat. Gas Co., 130 Pa. 37, and Penna. Schuylkill Valley R. R. Co. v. Zeimer, 23 W. N. C. 423.
The case was fairly submitted to the jury and the verdict in the light of the testimony is a very reasonable one.
The assignments of error are overruled and the judgment is affirmed.